              Case 6:18-bk-06259-KSJ      Doc 126     Filed 12/03/19     Page 1 of 3



                                      ORDERED.


     Dated: December 02, 2019




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                                                           Case No.: 6:18-bk-06259-KSJ
                                                                 Chapter 7
DANA MICALLEF,

         Debtor.
                                             /

                     AGREED ORDER GRANTING TRUSTEE’S
               MOTION FOR TURNOVER OF PROPERTY OF THE ESTATE

         THIS CASE came before the Court for hearing on November 19, 2019, (“Hearing”), upon

the Trustee’s Motion for Turnover of Property of the Estate and Request for Expedited

Hearing(“Motion”) (Doc. No. 114) and Debtor’s Response to Trustee’s Motion for Turnover (Doc.

No. 116). The Court having heard argument of Counsel, finds that the Property subject to the

Motion is property of the bankruptcy estate and that the motion should be granted.

         ACCORDINGLY, IT IS

         ORDERED:

         1.     The Trustee’s Motion for Turnover is Granted;

         2.     The real property having the address of 1888 John Anderson Drive, Ormond Beach,

Florida 32176 (the “Property”) is property of the Bankruptcy Estate.
            Case 6:18-bk-06259-KSJ         Doc 126      Filed 12/03/19      Page 2 of 3




       3.      The Property is subject to administration by the Chapter 7 Trustee, Gene T.

Chambers.

       4.      The Trustee agrees to allow the Debtor to remain residing in the Property through

January 6, 2020, as long as the Debtor cooperates with the Trustee and her Realtor as the Property

is made available for purchase.

       5.      In return for being allowed to reside in the Property, the Debtor will cooperate with

the Trustee, her agents or assigns in any manner necessary to facilitate the listing, showing and

eventual sale of the Property. Such cooperation will include, but is not limited to:

               a) keeping in communication with the Real Estate Professional (“Realtor”) regarding

access to the Property for potential buyers;

               b) since there will be no realtor multi-lock installed on the Property, making the

Property available upon reasonable notice for access by potential buyers;

               c) keeping the Property tidy and in good repair inside and out;

               d) removing the family pet from the premises or otherwise securing the pet during

any time a potential buyer is on the property;

               e) having a representative over the age of eighteen (18) on the premises during any

time that either the Realtor or any potential buyer is on the premises;

               f) having no communication with any potential buyer;

               g) allowing warning signs to be placed and the doors locked for any upstairs doors

leading to the unfinished balcony;

               h) keeping liability insurance in good standing on the Property; and

               i) Debtor will hold Trustee harmless for any damage to the Property caused by


                                                 2
            Case 6:18-bk-06259-KSJ          Doc 126     Filed 12/03/19    Page 3 of 3


Debtor, his family, any invitees or licensees. Debtor will also hold Trustee harmless for or any

injuries sustained by Debtor, his family, any invitees or licensees.

               j) Debtor is responsible to repair or have repaired any damage he, his family, any

invitees or licensees may cause or that may happen while Debtor is residing in the Property.

       6.      Debtor will vacate the Property on or before January 6, 2020 leaving the Property in

“broom clean” condition.



 /s/ Walter J. Snell                                   /s/Cynthia E. Lewis
Walter J. Snell, Esquire                              Cynthia E. Lewis
Florida Bar No. 729360                                Florida Bar No. 53076
Snell & Snell, P.A.                                   Lewis & Monroe, PLLC
436 N. Peninsula Drive                                651 Rugby Street
Daytona Beach, FL 32118                               Orlando, FL 32854-0163
PH: (386) 255-5334                                    PH: (407) 872-7447
Fax No: (386) 255-5335                                Fax No. (407) 246-0008
Email: snellandsnell@mindspring.com                   Email: clewis@lewismonroe.com
Attorney for the Debtor                               Attorney for Trustee




Attorney Cynthia E. Lewis, is directed to serve a copy of this Order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                  3
